Exhibit 10.1

 

Separation and Release of Claims Agreement

 

This Separation and Release of Claims Agreement (“Agreement”) is entered into by
and between Teladoc Health, Inc., a Delaware corporation, (the “Employer”) on
behalf of itself, its subsidiaries and other corporate affiliates and each of
their respective employees, officers, directors, owners, shareholders and agents
(collectively referred to herein as the “Employer Group”), and Mr. Peter
McClennen (the “Employee”) (the Employer and the Employee are collectively
referred to herein as the “Parties”) as of January 3, 2020 (the “Execution
Date”).

 

The Employee’s last day of employment with the Employer is January 3, 2020 (the
“Separation Date”). After the Separation Date, the Employee will not represent
himself as being an employee, officer, attorney, agent or representative of the
Employer Group for any purpose. Except as otherwise set forth in this Agreement,
the Separation Date will be the employment termination date for the Employee for
all purposes, meaning the Employee will no longer be entitled to any further
compensation, monies or other benefits from the Employer Group, including
coverage under any benefits plans or programs sponsored by the Employer Group.

 

1.          Return of Property. By the Separation Date, the Employee must return
all Employer Group property, including identification cards or badges, access
codes or devices, keys, laptops, computers, telephones, mobile phones, hand-held
electronic devices, credit cards, electronically stored documents or files,
physical files and any other Employer Group property in the Employee’s
possession.

 

2.          Employee Representations. In exchange for the consideration
described in Section 3, which the Employee acknowledges to be good and valuable
consideration for his obligations hereunder, the Employee hereby represents that
he intends to irrevocably and unconditionally fully and forever release and
discharge any and all claims he may have, have ever had or may in the future
have against the Employer Group that may lawfully be waived and released arising
out of or in any way related to his hire, benefits, employment or separation
from employment with the Employer as further explained and in accordance with
Section 4. The Employee specifically represents, warrants and confirms that: (a)
he has no claims, complaints or actions of any kind filed against the Employer
Group with any court of law, or local, state or federal government or agency;
and (b) he has been properly paid for all hours worked for the Employer Group,
and that all overtime, commissions, bonuses and other compensation due to him
has been paid, with the exception, as applicable, of his final payroll check for
his wages through and including the Separation Date and any validly incurred and
un-submitted requests for reimbursement, which will be paid on the next
regularly scheduled payroll date for the pay period including the Separation
Date or otherwise as soon as practicable. Any vested benefits under any of
the Employer Group’s employee benefit plans are excluded and shall be governed
by the terms of the applicable plan documents and award agreements. The Employee
specifically represents, warrants and confirms that he has not engaged in, and
is not aware of, any unlawful conduct in relation to the business of the
Employer Group. If any of these statements is not true, the

 





Page 1 of 7




Employee cannot sign this Agreement and must notify the Employer Group
immediately, in writing, of the statements that are not true. Such notice will
not automatically disqualify the Employee from receiving these benefits, but
will require the Employer Group’s review and consideration.

 

3.          Separation Benefits. In consideration for the Employee’s execution,
non-revocation of, and compliance with this Agreement, including the waiver and
release of claims in Section 4, the Employer agrees to provide the following
benefits:

 

(a)        In consideration for the Employee’s execution, non-revocation of, and
compliance with this Agreement, including the waiver and release of claims in
Section 4, the Employer agrees to provide the payments and benefits that are
required by Employer for a “Good Reason” separation under the applicable
provisions of that certain Executive Severance Agreement, dated as of July 7,
2017, by and between the Employer and the Employee (the “Severance Agreement”),
subject to the terms and conditions set forth therein.

 

(b)        The Employee understands, acknowledges and agrees that these benefits
exceed what he is otherwise entitled to receive upon separation from employment,
and that these benefits are in exchange for executing this Agreement. The
Employee further acknowledges no entitlement to any additional payment or
consideration not specifically referenced herein.

 

(c)        Notwithstanding the foregoing, no payment shall be made or begin
before the Effective Date of this Agreement.

 

4.          Release.

 

(a)        General Release and Waiver of Claims

 

In exchange for the consideration provided in this Agreement, the Employee and
his heirs, executors, representatives, agents, insurers, administrators,
successors and assigns (collectively, the “Releasors”) irrevocably and
unconditionally fully and forever waive, release and discharge the Employer
Group, including each member of the Employer Group’s parents, subsidiaries,
affiliates, predecessors, successors and assigns, and all of their respective
officers, directors, employees and stockholders, in their corporate and
individual capacities (collectively, the “Releasees”) from any and all claims,
demands, actions, causes of actions, obligations, judgments, rights, fees,
damages, debts, obligations, liabilities and expenses (inclusive of attorneys’
fees) of any kind whatsoever (collectively, “Claims”), whether known or unknown,
from the beginning of time to the date of the Employee’s execution of this
Agreement, including, without limitation, any claims under any federal, state,
local or foreign law, that Releasors may have, have ever had or may in the
future have arising out of, or in any way related to the Employee’s hire,
benefits, employment, termination or separation from employment with the
Employer and any actual or alleged act, omission, transaction, practice,
conduct, occurrence or other matter, including, but not limited to (i) any and
all claims under Title VII of the Civil Rights Act, as amended, the Americans
with Disabilities Act, as amended, the Family and Medical Leave Act, as amended,
the Fair Labor Standards Act, the Equal Pay Act, as amended,

 





Page 2 of 7




the Employee Retirement Income Security Act, as amended (with respect to
unvested benefits), the Civil Rights Act of 1991, as amended, Section 1981 of
U.S.C. Title 42, the Sarbanes-Oxley Act of 2002, as amended, the Worker
Adjustment and Retraining Notification Act, as amended, the National Labor
Relations Act, as amended, the Age Discrimination in Employment Act, as amended,
the Uniform Services Employment and Reemployment Rights Act, as amended, the
Genetic Information Nondiscrimination Act of 2008, the Massachusetts Fair
Employment Practices Law (MFEPL), the Massachusetts Civil Rights Act (MCRA), the
Massachusetts Equal Rights Act (MERA), the Minimum Fair Wage Act, the
Massachusetts Wage Act, the Massachusetts Equal Pay Act , all of their
respective implementing regulations and/or any other federal, state, local or
foreign law (statutory, regulatory or otherwise) that may be legally waived and
released; (ii) any and all claims for compensation of any type whatsoever,
including but not limited to claims for salary, wages, bonuses, commissions,
incentive compensation, vacation and/or severance; (iii) any and all claims
arising under tort, contract and/or quasi-contract law, including but not
limited to claims of breach of an expressed or implied contract, tortious
interference with contract or prospective business advantage, breach of the
covenant of good faith and fair dealing, promissory estoppel, detrimental
reliance, invasion of privacy, nonphysical injury, personal injury or sickness
or any other harm, wrongful or retaliatory discharge, fraud, defamation,
slander, libel, false imprisonment, negligent or intentional infliction of
emotional distress; and (iv) any and all claims for monetary or equitable
relief, including but not limited to attorneys’ fees, back pay, front pay,
reinstatement, experts’ fees, medical fees or expenses, costs and disbursements.

 

However, this general release and waiver of claims excludes, and the Employee
does not waive, release or discharge, (i) any right to file an administrative
charge or complaint with the Equal Employment Opportunity Commission or other
administrative agency, although the Employee waives any right to monetary relief
related to such a charge or administrative complaint; and (ii) claims which
cannot be waived by law, such as claims for unemployment benefit rights with the
Massachusetts Department of Unemployment Assistance; and (iii) any rights to
vested benefits, such as pension or retirement benefits.

 

5.          Knowing and Voluntary Acknowledgment. The Employee specifically
agrees and acknowledges that: (i) the Employee has read this Agreement in its
entirety and understands all of its terms; and (ii) the Employee knowingly,
freely and voluntarily assents to all of its terms and conditions including,
without limitation, the waiver, release and covenants contained herein; (ii) the
Employee is executing this Agreement, including the waiver and release, in
exchange for good and valuable consideration in addition to anything of value to
which he is otherwise entitled; (v) the Employee is not waiving or releasing
rights or claims that may arise after his execution of this Agreement; and (vi)
the Employee understands that the waiver and release in this Agreement is being
requested in connection with the cessation of his employment with the Employer.

 

The Employee further acknowledges that he has had twenty-one (21) days to
consider the terms of this Agreement and consult with an attorney of his choice,
although he may sign it sooner if desired. Further, the Employee acknowledges
that he shall have an additional seven (7)

 





Page 3 of 7




days from the date on which he signs this Agreement to revoke consent to his
release of claims under the Age Discrimination in Employment Act, as amended, by
delivering notice of revocation to Adam Vandervoort at the Employer Group, by
e-mail, fax or overnight delivery before the end of such seven-day period. In
the event of such revocation by the Employee, the Employer Group shall have the
option of treating this Agreement as null and void in its entirety.

 

This Agreement shall not become effective, until the eighth (8th) day after the
Employee and the Employer execute this Agreement. Such date shall be the
“Effective Date” of this Agreement. No payments due to the Employee hereunder
shall be made or begin before the Effective Date.

 

6.          Confidentiality. The Employee agrees and covenants that he shall not
disclose any of the terms of or amount paid under this Agreement or the
negotiation thereof to any individual or entity; provided,  however, that the
Employee will not be prohibited from making disclosures to his attorney, tax
advisors and/or immediate family members, or as may be required by law. This
Section does not, in any way, restrict or impede the Employee from exercising
protected rights to the extent that such rights cannot be waived by agreement or
from complying with any applicable law or regulation or a valid order of a court
of competent jurisdiction or an authorized government agency, provided that such
compliance does not exceed that required by the law, regulation or order. The
Employee shall promptly provide written notice of any such order to the
Employer’s Chief Legal Officer. The provisions of this Section 6 are in addition
to, and not in limitation of, the terms of that certain Employee Confidentiality
and Proprietary Rights Agreement, dated as of July 7, 2017, by and between the
Employer the Employee (the “Confidentiality Agreement”).

 

7.          Successors and Assigns.

 

(a)        Assignment by the Employer

 

The Employer may freely assign this Agreement at any time. This Agreement shall
inure to the benefit of the Employer Group and its successors and assigns.

 

(b)        No Assignment by the Employee

 

The Employee may not assign this Agreement or any part hereof. Any purported
assignment by the Employee shall be null and void from the initial date of
purported assignment.

 

8.          Governing Law: Jurisdiction and Venue. This Agreement, for all
purposes, shall be construed in accordance with the laws of New York without
regard to conflicts-of-law principles. Any action or proceeding by either of the
Parties to enforce this Agreement shall be brought only in any state or federal
court located in the State of New York, County of Westchester. The Parties
hereby irrevocably submit to the exclusive jurisdiction of such courts and waive
the defense of inconvenient forum to the maintenance of any such action or
proceeding in such venue.

 





Page 4 of 7




9.          Entire Agreement. Unless specifically provided herein, this
Agreement contains all the understandings and representations between the
Employee and the Employer Group pertaining to the subject matter hereof, except
for (i) the provisions of the Severance Agreement, and (ii) those of the
Confidentiality Agreement.

 

10.        Modification and Waiver. No provision of this Agreement may be
amended or modified unless such amendment or modification is agreed to in
writing and signed by the Employee and by the Chief Legal Officer of the
Employer. No waiver by either of the Parties of any breach by the other party
hereto of any condition or provision of this Agreement to be performed by the
other party hereto shall be deemed a waiver of any similar or dissimilar
provision or condition at the same or any prior or subsequent time, nor shall
the failure of or delay by either of the Parties in exercising any right, power
or privilege hereunder operate as a waiver thereof to preclude any other or
further exercise thereof or the exercise of any other such right, power or
privilege.

 

11.        Severability. Should any provision of this Agreement be held by a
court of competent jurisdiction to be enforceable only if modified, or if any
portion of this Agreement shall be held as unenforceable and thus stricken, such
holding shall not affect the validity of the remainder of this Agreement, the
balance of which shall continue to be binding upon the Parties with any such
modification to become a part hereof and treated as though originally set forth
in this Agreement.

 

12.        Captions. Captions and headings of the sections and paragraphs of
this Agreement are intended solely for convenience and no provision of this
Agreement is to be construed by reference to the caption or heading of any
section or paragraph.

 

13.        Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument.

 

14.        Non-Admission. Nothing in this Agreement shall be construed as an
admission of wrongdoing or liability on the part of the Employer Group.

 

15.        Notices. All notices under this Agreement must be given in writing by
overnight letter and receipted e-mail at the addresses indicated in this
Agreement or any other address designated in writing by either party. When
providing written notice to the Employer, a copy must be provided to the
Employer’s General Counsel at the address below.

 

Notice to the Employer:

 

Teladoc Health, Inc.

2 Manhattanville Road, Suite 203

Purchase, New York 10577

Attn: Adam Vandervoort

avandervoort@teladochealth.com 

(914) 369-1637

(203) 702-5243 (facsimile)

 





Page 5 of 7




Notice to the Employee:

 

The employee’s address on file with the Employer.

 

16.        Reaffirmation and Non-Disparagement. The Employee hereby
acknowledges, agrees and reaffirms that he is and remains bound by the
applicable provisions of the Confidentiality Agreement and of the Severance
Agreement, including, without limitation, those set forth in Sections 4 and 5 of
the Severance Agreement. In addition, and not in limitation, of any provision of
the Confidentiality Agreement or of the Severance Agreement, the Employee agrees
and covenants that the Employee shall not at any time make, publish, or
communicate to any person or entity or in any public forum any defamatory or
disparaging remarks, comments, or statements concerning the Employer Group or
its businesses, or any of its employees or officers, and existing and
prospective customers, suppliers, investors, and other associated third parties,
now or in the future. This Section does not in any way restrict or impede the
Employee from exercising protected rights, including rights under the National
Labor Relations Act (NLRA) or the federal securities laws, including the
Dodd-Frank Act, to the extent that such rights cannot be waived by agreement or
from complying with any applicable law or regulation or a valid order of a court
of competent jurisdiction or an authorized government agency, provided that such
compliance does not exceed that required by the law, regulation, or order. The
Employee shall promptly provide written notice of any such order to the
Employer’s Chief Legal Officer.

 

17.        Acknowledgment of Full Understanding. THE EMPLOYEE ACKNOWLEDGES AND
AGREES THAT HE HAS FULLY READ, UNDERSTANDS AND VOLUNTARILY ENTERS INTO THIS
AGREEMENT. THE EMPLOYEE ACKNOWLEDGES AND AGREES THAT HE HAS HAD AN OPPORTUNITY
TO ASK QUESTIONS AND CONSULT WITH AN ATTORNEY OF HIS CHOICE BEFORE SIGNING THIS
AGREEMENT. THE EMPLOYEE FURTHER ACKNOWLEDGES THAT HIS SIGNATURE BELOW IS AN
AGREEMENT TO RELEASE TELADOC, INC. FROM ANY AND ALL CLAIMS.

 

 

 

 

[SIGNATURE PAGE FOLLOWS]

 





Page 6 of 7




 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Execution
Date above.

 

 

Signature

 

 

 

 

 

 

 

Teladoc Health, Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Adam C. Vandervoort

 

Date

1/6/2020

Adam C. Vandervoort

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature

 

 

 

 

 

 

 

 

 

 

 

/s/ Peter McClennen

 

Date

1.6.2020

Peter McClennen

 

 

 

 

Page 7 of 7

